﻿
Allow me, first of all, to extend to you. Sir, my sincere congratulations on your election to the presidency of the forty-second session of the United Nations General Assembly. My delegation is confident that as a statesman of distinction with well-known qualities of leadership you will guide our deliberations during this session to a successful conclusion. We are confident that this session will continue the good work and even accelerate the momentum and progress generated by the forty-first session.
Kindly permit me also to extend a well-deserved tribute to your predecessor, Mr. Humayun Rasheed Choudhury, for the efficient and dignified manner in which he presided over the forty-first session - a session that will no doubt be remembered as one of the most crucial of this body.
I should like, finally, to pay tribute to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, for his invaluable service to this Organization and his commitment to the peace and security of the world, and the laudable efforts he continues to exert in promoting good will and understanding among all nations.
We find ourselves in a momentous period in the history of mankind. The dangers and challenges facing nations, individually and collectively, have been unprecedented in the last quarter in this century. Many of our countries are facing an increasingly critical economic situation as the gap between developed and developing countries continues to widen. Similarly, conflicts, disputes and a general state of instability continue to persist in many parts of the globe. We in the Gambia view these negative trends and developments as seriously endangering international peace and security.
Only two years ago  amid the celebration of the fortieth anniversary of the United Nations, the President of the Republic of the Gambia, His Excellency Alhaji Sir Dawda Kairaba Jawara, unequivocally reminded us from this very rostrum that, despite the significant achievements of the United Nations in numerous fields of human endeavours, the commemoration was taking place against a background of continuing tragedies in the vast majority of developing countries. Although important strides have been made over the past two years, poverty, hunger, all forms of social injustice and wars continue to threaten the survival of millions of people around the world.
It is against this background that I now wish to examine, briefly, some of the economic and political issues which ought to preoccupy the attention of every delegation in this Assembly. I am of course mindful of the fact that most of the speakers who preceded me have brilliantly made detailed analyses of these issues. I shall therefore confine myself to those which need to be constantly emphasized.
My delegation notes with regret that the economic situation facing developing countries continues to deteriorate. The difficulties in implementing our development policies, individually and collectively, have been compounded by the continuing bleak international economic climate. This unfavourable climate is brought about by the sharp decline in the terms of trade and high interest rates together with the shortening of maturities and an increasingly heavy debt-servicing burden exacerbated by the sharp decline in the price of primary commodities. The economies of developing countries in general have continued to show negative signs of growth and, in spite of painful sacrifices made in recent years, the per capita Incomes in these countries continue to decline.
Underlying these trends is the evidence of the severe strain imposed by the global recession at the turn of the decade. There has also been a significant slow-down of growth in the world economy, with far-reaching consequences on international trade. In the developing countries, incentives for investment and production have sharply eroded in the wake of declining commodity prices and increased protectionism. Faced with these overwhelming odds, developing countries have suffered a serious reversal in their development efforts due to substantial loss of export earnings and mounting indebtedness. My delegation therefore firmly believes that there is need for economic preventive medication and a reassessment of the world economic situation, as it is evident that the present economic crisis works manifest injustice on all developing nations.
It will be recalled that the threat of a universal economic catastrophe has compelled both developed and developing countries to focus more attention on the need for close co-operation. Notwithstanding this spontaneous awareness of concerted international action to resolve contemporary global economic problems, the necessary political will is regrettably still far from adequate. Yet the worsening economic crisis, which stems from the persistent denial of the developed countries to satisfy the basic needs of the majority of mankind, constitutes the greatest threat to world peace and security. While we recognize that mankind has the vision and capacity to guarantee the maintenance of world peace and the socio-economic development of all nations, we are more than convinced that narrow self-interest are the main stumbling-block to the realization of these global objectives.
It is gratifying to note, however, that at the level of the African continent we have with renewed commitment embarked upon a programme of action for the dual purpose of survival and development. I am referring to the United Nations Programme of Action for African Economic Recovery and Development, which was adopted by the United Nations General Assembly at the special session on Africa in May of last year.
Mindful of the fact that the socio-economic progress of our continent is primarily our own responsibility, we in the Gambia, like other countries in the developing world, have been pursuing an economic recovery programme. In response to the deteriorating economic situation, in mid-1985 the Government of the Gambia adopted a comprehensive economic recovery programme aimed at laying the basis for sustained economic growth while restoring domestic and external financial equilibrium.
The programme aims specifically at achieving an annual growth rate of real domestic product of 3.3 per cent during the period 1986/87-1988/89, while reducing the inflation rate from 35 per cent, on an annual basis, in 1985/86 to below 10 per cent in 1988/89.
In the external sector, the programme's main objectives were to build up official foreign exchange reserves, reduce the large stock of external-payment arrears, normalize relations with creditors through rescheduling agreements and the timely servicing of non-schedulable obligations.
In pursuit of those objectives, the Government embarked on a strategy aimed both at reducing domestic absorption and promoting growth in output. To curtail inflationary pressures and restore external payments balance, the strategy emphasizes prudent demand management through appropriate fiscal, monetary, exchange-rate, pricing and external-debt policies. To develop the productive sectors, the economic recovery programme aims at promoting private initiative through the provision of appropriate price and other incentives, primarily in agriculture, manufacturing and fisheries. To achieve greater efficiency in public-sector operations, the programme calls for significant reductions in government employment, a reorganization of the civil service, rationalization and divestiture of major public enterprises, and more stringent project selection to improve the productivity of the public sector.
Significant progress has been made in implementing the programme, and the Gambia economic and financial performance to date has exceeded the programme's objective in many respects. Real growth in the gross domestic product in 1986/87 is estimated at 6 per cent, compared with the programme target of 3.3 per cent. At the same time, the rate of increase in the consumer price index is about 20 per cent, from 70 per cent in 1985/86. In 1986/87, the external current account, excluding official transfers, widened to about 40 million special drawing rights (SDR) - 34 per cent of the gross domestic product - or SDR 5 million above the programme target. The overall balance of payments, excluding exceptional financing, for which a deficit of SDR 20.4 million was forecast, was virtually in balance. The build-up in gross official foreign reserves plus the reduction in external payments arrears amounted to about SDR 35 million, compared with the initial programme objective of SDR 5.5 million.
I must confess that it has been a very painful process, in view of the magnitude of the sacrifices made by our people, but we are also consoled by the fact that the results obtained so far have been encouraging.
It is a matter of great concern that, despite the efforts being made by our countries, the international community has not been forthcoming in providing increased flow of official development assistance to the continent and has not adequately addressed the urgent need to solve the menacing problem of Africa's indebtedness.  Our efforts to stimulate economic growth and raise the living standards of our peoples are being suffocated by the weight of debt-service obligations. Unless the devastating debt burden and the continued fall in international commodity prices be given urgent attention by the international community, our efforts to revive nr fragile economies will be futile.
The external debt crisis has already reached alarming proportions and, as is recognized in General Assembly resolution 41/202, adopted by consensus at the forty-first session, an integrated approach involving creditor and debtor nations, multilateral financial institutions and international private banks is necessary if durable solutions to the debt problem are to be found. The need for an international conference to tackle this problem is becoming even more pressing. The hard fact is that, although debtor countries are willing to repay their debts, they are simply unable to do so in the present economic climate. We therefore urge the forty-second session of the United Nations General Assembly to take a decision to convene such a conference without any further delay.
At this juncture I should like to commend the gestures of some countries like Canada, Great Britain, the Scandinavian countries and the Federal Republic of Germany for having decided to write off the debts of some developing countries or convert loans to grants. I appeal to the entire international donor community to focus greater attention on Africa's indebtedness and help in alleviating this terrible scourge with a view to responding more favourably to our recovery efforts and the plight of our peoples, who are yearning for a better life.
Since my country falls within the Sahelian zone, which for more than a decade has been suffering from severe drought, I would be failing in my duty if I did not make even a passing but important observation on the need to address the issues of food security, drought control and desertification, as well as water-resources development and management. All those issues are crucial to our recovery efforts. My delegation strongly believes that if drought-stricken countries do not succeed in effectively addressing those problems - of coarse, with the full support of the international community - our objectives of increasing agricultural production and encouraging self-sufficiency in food for the total well-being of our people will elude us.
My delegation looks forward with great anticipation to the new round of multilateral trade negotiations agreed upon at Punta del Este, Uruguay, just a year ago. We hope the new round will bring about a significant reversal of present trends in international trade. My delegation is also gratified by the outcome of the seventh session of the United Nations Conference on Trade and Development and the adoption of a Final Act which represents a significant commitment by the international community to address the most critical areas of multilateral trade in the light of the special needs of the least developed countries in Africa.
We take note with a large measure of encouragement of the fact that the special needs of African countries have become a major focus of attention at the annual meetings of seven industrialized nations. The recent consensus reached at Venice on Africa's indebtedness and on the need for a substantial increase in the special facility for Africa is most reassuring. It is a source of great hope and encouragement also that the eighth replenishment of the International Development Association has been accorded overwhelming support.
We are extremely happy to note that in his statement during the recent annual meeting of the Board of Governors of the World Bank, held in Washington, the Right honourable Nigel Lawson, Chancellor of the Exchequer of the United Kingdom, stressed the point that special action was required to help the very poorest and most heavily indebted countries, particularly those of sub-Saharan Africa. We hope that this important and timely proposal will be pursued with vigour and a sense of urgency with a view to its adoption by the international donor community. 
There is no doubt that sustained economic growth and social progress can be achieved in international relations only if everyone recognizes that our mutual interdependence makes it imperative that all nations large and small be able to participate fully in international trade and exchanges, with an underlying commitment to social justice and higher living standards.
While economic questions continue to attract the attention of the vast majority of nations, serious political problems in many parts of the globe still threaten world peace and security. Among these none is more explosive than the issue of apartheid South Africa.
Apartheid is a system we all condemn, with total agreement that it should disappear; yet some of us are not merely concerned, but disturbed, that there is still disagreement as regards the adoption of a common approach to the eradication of apartheid. While we continue to have endless debates, the black majority of South Africa remains trapped in the shadow of the most brutal repression and persecution carried out by the Pretoria regime in blatant disregard of the most fundamental values and ideals on which this Organization was founded. The international community has failed to reach consensus on the comprehensive and far-reaching measures necessary to bring apartheid to an end. But the heroic masses have remained resolute in their struggle to dismantle apartheid, under the dynamic leadership of the African National Congress (ANC) and the Pan-Africanist Congress of Azania (PAC), even in the face of arbitrary arrests, imprisonment without trial and indiscriminate killing of victims including religious leaders, women and children.
My Government strongly and unequivocally condemns the senseless massacre and the continued denial of fundamental freedoms. My delegation will hasten to participate in any substantive discussions and concerted international action to bring apartheid to its inevitable end. In the meantime, we are of the view that the only sensible means left to deal with apartheid South Africa is the imposition of mandatory sanctions under Chapter VII of the United Nations Charter.
We are also of the opinion that in order to create an atmosphere conducive to peaceful dialogue. Nelson Mandela and all other political prisoners languishing in South African gaols must be released immediately and unconditionally. 
My delegation has read with measured care the speech recently delivered in New York by Mr. George Shultz, Secretary of State of the United States, to the Business Council for International understanding· We are of the view that that important statement on the situation in South Africa was positive in both approach and content and that it could therefore form the basis for negotiations among all interested parties in South Africa with the full participation of the ANC and the PAC. I hasten to add that if any proposed solution is to enjoy serious consideration it must have the support of the front-line States and the members of the Security Council.
My delegation is saddened too by the situation in neighbouring Namibia, where Pretoria remains intransigent in its defiance of the Security Council. South Africa is clearly on a collision course with disaster, having deliberately frustrated all efforts aimed at a peaceful transition to a multi-racial society. Despite our collective efforts within the framework of the Security Council to exercise authority over the Territory through the adoption of numerous resolutions. South Africa has refused with impunity to obey the Security Council on the question of self-determination and independence for Namibia in accordance with Security Council resolution 435 (1978). My delegation fully supports the imposition of mandatory sanctions within the framework of Chapter VII of the Charter of the United Nations. We are convinced that this is the most viable solution to the Namibian problem.
We find it disturbing that South Africa's neighbours, particularly the front-line States, have become hostages to brutal aggression and destabilization by the Pretoria regime. In that regard, my delegation strongly urges the international community to provide those nations the assistance that would guarantee their territorial integrity and independence. The unending saga of the Palestine tragedy touches the hearts of all those who believe in self-determination. My delegation believes that respect for the Palestinian quest for self-determination is a necessary pre-condition for the resolution of the Arab-Israeli conflict. We consider the situation in the occupied Arab territories both appalling and unacceptable. It is therefore in this spirit that we consider that the convening of an international conference on the Middle East under United Nations auspices would be an important step in the search for a lasting settlement of this grave human tragedy. Such a conference can be successful only if the Palestine Liberation Organization (PLO) participates fully and on an equal footing with the other parties to the conflict.
The situation in Lebanon is another unfolding tragedy of immeasurable proportions, and one which violates all established international norms. We believe that the time has come for the people of Lebanon to live up to their national aspiration to sovereignty and territorial integrity. To this end, we call for the complete withdrawal of all foreign forces from Lebanese territory and demand respect for the territorial integrity and independence of Lebanon.
The Gulf war between Iran and Iraq continues to be a major concern of my Government - and indeed of my President, Alhaji Sir Oawda Jawara - as the state of hostilities between the two sides drags into its eighth year and assumes catastrophic new dimensions. As Chairman of the Peace Committee of the Organization of the Islamic Conference, the President of the Gambia has, since 1984, been actively engaged in this formidable process of mediation. Recent developments in the region, however, have caused dismay and anxiety in the entire Islamic Ummah, while further seriously endangering world peace and security. We therefore welcome and applaud ongoing initiatives by the Secretary-General to bring that human tragedy to an early settlement. 
With regard to the situation in South-East Asia, my Government fully supports the efforts being made by the Association of South-East Asian Nations (ASEAN), and we maintain the view that the military occupation of Kampuchea constitutes a violation of the fundamental principles of international law embodied in the Charter. The occupation also violates the principles of non-interference in the internal affairs of sovereign States and the rights of the Kampuchean peoples to self-determination. The youth of that country have lived the prime of their lives under the spectre of war and repression, and should be allowed the opportunity to determine their own destiny.
It is regrettable that after eight years of foreign domination, and in spite of the noble efforts of the Secretary-General and his Personal Representative, Mr. Cordovez, a political settlement in Afghanistan has still not been achieved. My delegation is of the view that the only sure way of achieving a quick and amicable solution of the Afghan problem is by the unconditional withdrawal of all foreign troops, based on the decision of this Assembly. We therefore urge those responsible for the continuation of hostilities to recognize the rights of the Afghans to exercise self-determination. The problem of Afghanistan is one of foreign occupation, and once the withdrawal of foreign troops is achieved the Afghan people will quickly solve their internal problems, as history has proved time and time again.
My delegation would like to place on record our deep appreciation to the Government of Pakistan for its constructive participation in the Geneva proximity talks and the attention given to the millions of Afghan refugees in Pakistan.
The unification of Korea, and in the mean time the admission of both North and South Korea to the United Nations, is of particular interest to my delegation. We are convinced that dialogue between the two sides with an underlying commitment to the mutual interest of them both will help reduce tension and ultimately bring —to resolution of the problem. 
Although it was as long ago as 1948 that the United Nations adopted the Universal Declaration of Human Rights, almost 40 years later the civil, political, economic and cultural rights of millions of people around the world continue to be denied them. We in the Gambia are of the view that the United Nations Commission on Human Rights and the Organization of African Unity (OAU) Commission on Human and People's Rights, which was recently put in place by the summit of African Heads of State and Government, should be an adequate representation of the conscience of all nations. Our responsibilities in the field of human rights transcend the narrow limits of economic self-interest and political expediency. Our task is to uphold and promote the rights of peoples wherever they may be violated, threatened or otherwise compromised.
My delegation is of the strong opinion that the time has now come to put an end to the denials of life and liberty and to the inhuman suffering which is the lot of millions of innocent human beings all over the world. We in the Gambia, under the leadership of President Alhaji Sic Dawda Kairaba Jawara, are firmly committed to the protection of and respect for human rights. This is a commitment which is built upon the solid foundation of our domestic laws and which is a major determinant of our foreign policy.
Respect for fundamental human rights, the corner-stone of Gambian democracy, is also the catalyst of our socio-economic development, for we firmly believe that only in an atmosphere of freedom and security can the individual effectively contribute to the collective good of all. Indeed, the struggle against colonialism, oppression and racism is yet another attempt to raise the level of human dignity.
This is the backdrop against which the forty-second session of the General Assembly is being held. It is a period of unprecedented economic uncertainty, in which the gap between rich and poor continues to widen; it is a time of political crises in many parts of the world, when the peace  however fragile, that has prevailed since the founding of the United Nations is seriously threatened. But there is some degree of hope of overcoming these difficulties, since those who genuinely desire peace outnumber the forces of evil. And, because of our collective desire to seek peaceful solutions to the global problems we face, we still have the United Nations, whose machinery can be strengthened and better used, together with our regional organizations, inspired by the quest for development and peace, to translate ideas into action for the common good of humanity. However, I hasten to add that the United Nations can have little concrete impact so long as some members of the international community continue to view the abominable global problems in the narrow perspective of economic, political or strategic self-interest.
